Citation Nr: 1404308	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a right arm and hand disability, including as secondary to service-connected right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from February 1997 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision OF The Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

In February 2008, the Veteran testified at a Video Conference Hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in January 2009, August 2011, and July 2013 at which time it was remanded for additional development.  It is now returned to the Board.

The issue on appeal initially was framed as entitlement to service connection for a disability manifested by right arm and hand pain and numbness.  In the July 2013 remand, the Board recharacterized the issue as service connection of right lateral epicondylitis and right cubital tunnel syndrome.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, the evidence reflects that the Veteran's right arm and hand pain, numbness, and tingling have been associated with various diagnoses, including myofascial pain of the right trapezius, common extensor tendinopathy, right lateral epicondylitis, right cubital tunnel syndrome, and right shoulder impingement.  As a current right arm and hand disability has been demonstrated, the Board has now recharacterized the issue as a claim of service connection for a right arm and hand disability. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's right arm and hand disability manifested by pain, numbness, and tingling began in service.


CONCLUSION OF LAW

The criteria for service connection for right arm and hand disability been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

II. Criteria & Analysis

The Veteran contends that her right arm and hand symptoms began at the same time as her right shoulder symptoms began in service.  In the alternative, the Veteran claims that her complaints of right arm pain and numbness are from the service-connected right shoulder disability.   

Service connection will be granted if a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, medical records reflect that the Veteran's right arm and hand pain, numbness, and tingling have been associated with various diagnoses, including myofascial pain of the right trapezius, common extensor tendinopathy,  right lateral epicondylitis, right cubital tunnel syndrome, and right shoulder impingement.  See treatment records from Covenant Family Practice as well as July 2009, September 2011, and October 2013 VA examination reports.  Thus a current disability has been demonstrated.  

The Veteran's service treatment records show that in August 1998, the Veteran was treated for a torn nail of her right ring finger.  In July 2000, she had complaints of right shoulder pain due to doing push-ups 12 days and 4 days ago.  She had a history of the "shoulder popping out" then "popping back in" with push-ups.  The assessment was right shoulder impingement.   In September 2000 she was treated for right shoulder multi-directional instability.  In December 2000, she was treated for a laceration on the right ring finger, which required three sutures.  

On March 2003 Report of Medical History, the Veteran indicated that she had a painful shoulder, elbow, or wrist and numbness and tingling.  She clarified that had a right shoulder injury for which she underwent physical therapy and numbness in her wrists, which had never been treated.  The examiner assed that the Veteran had a torn rotator cuff and numbness in wrist and elbow.  

On June 2003 separation examination, right shoulder rotator tendonitis was noted.   On separation Report of Medical History, she reported that she had a painful shoulder, elbow, or wrist as well as numbness and tingling.  She clarified that she underwent physical therapy on her right shoulder for rotator cuff and still had problems.  Also, her right hand and wrist would go numb sometimes between 2000 and 2003.  

On June 2003 VA pre-discharge examination, the Veteran reported a history of a right shoulder injury in service.  She also reported a popping sensation that occurred whenever she extended the elbow.  The diagnosis was rotator cuff tendonitis of the right shoulder.  An X-ray report noted a long history of right shoulder pain with transient forearm pain; however results revealed a normal shoulder. 

The Veteran has been service connected for right shoulder rotator cuff tendonitis and mechanical low back pain.

Post-service treatment records include VA treatment records and examination reports that reflect that the Veteran experiences arm and hand pain and numbness at the same time she experiences issues with her right shoulder.  

VA treatment records include a May 2005 Physical therapy consultation, the Veteran had moderate swelling and severe muscle spasms on the upper/middle and loser trapezius muscle as well as reports of aching, numbness and tingling in the fingers of the right hand.  A July 2006 VA MRI revealed a trace amount of edema in the vicinity of the rotator cuff tendon may indicate tendonitis along with subtle abnormalities of the anterior and superior glenoid labrum suspicious for tear.  An August 2006 treatment record reported that the MRI showed probable glenoid labrum tear, which probably contributed to the upper thoracic and neck pain.  The physician also noted the Veteran's reports of paresthesias intermittently of the fingers of the right hand.  

Treatment records from Nebben Chiropractic Center dated from April to June 2006 included complains of neck pain arm pain, thoracic pain, low back pain, shoulder pain and right arm and hand numbness.  Treatment records reflect that the Veteran had reports of numbness and pain in the right arm at the same time while seeking treatment for her right shoulder and low back.  

On May 2006 VA examination, on examination of the right shoulder, the examiner noted that the right shoulder was positive for impingement. 

Treatment records form the Covenant Family Practice included a February 2007 record that noted that the Veteran had possible carpal tunnel versus cervical impingement as a cause of numbness and paresthesia or it could be due to the shoulder itself.  A May 2007 electrodiagnostic study, noted a history of right shoulder pain associated with push-ups.  She was told that the problem was due to a labral tear, and perhaps a capsular tear.  She reported intermittent tingling in the right upper extremity in digits 3 and 4, and sometimes her arm felt heavy.  There was tenderness in the right trapezius and lateral epicondyle, which reproduced numbness in her fingers.  The study was normal, with no evidence of right axonal motor cervical radiculopathy or plexopathy and no evidence of a right upper extremity neuropathy.  The Veteran was assessed with myofascial pain of the right trapezius and right lateral epicondylitis.  She was referred to physical therapy, but she would likely need an injection in the elbow or an over-the-counter forearm band.  October 2007 records listed paresthesia of the right upper extremity as a current problem. 

On July 2009 VA examination, the Veteran reported lateral elbow pain and paresthesias in an ulnar nerve distribution for 6 years.  There was objective evidence of tenderness directly over the lateral epicondyle, pain with resisted wrist dorsiflexion, +Tinel sign at the medial elbow with paresthesias into the ring and small fingers.  The examiner found that the Veteran has lateral epicondylitis and cubital tunnel syndrome.  The examiner opined that the current condition of the Veteran's elbow, wrist, and hand was not caused by or a result of her shoulder injury in service or the current condition of her shoulder.  The examiner reasoned that there was no evidence in the medical literature supporting the claim that a shoulder pain or a labral tear caused lateral epicondylitis or cubital tunnel syndrome.  

On September 2011 VA examination, the examiner noted that the Veteran's C-file included a diagnosis of cubital tunnel syndrome, but electrophysiologic studies were negative.  The Veteran also had a diagnosis of extensor tendinopathy without tear by MRI.  The Veteran reported that around 2004, she developed tightness form the elbow down, and numbness and tingling in the fingers of a gradual onset.  The symptoms were constant, but without pain.  She described the forearm symptoms as occurring with her shoulder symptoms.  She is right hand dominant.  There was localized tenderness or pain in palpation of joints/soft tissue of either the elbow or the forearm.  There was tenderness present along the medial border of the right humerus proximal to the medial epicondyle.  Palpation in this area produced symptoms that extended to the forearm.  There was no ulnar nerve subluxation or localized tenderness in the region of the nerve.  The examiner noted that a September 2011 VA EMG showed that there was no evidence of right medial or ulnar neuropathy (no right carpal tunnel or cubital tunnel syndrome).  A September 2011 X-ray of the right elbow showed a small enthesophyte (mineralization in the soft tissues outside of the joint) right coron process on the right.  X-rays of the right forearm showed small linear density arising from the coronoid process of the ulna likely represented a degenerative enthesophyte.  An MRI of the right elbow revealed common extensor tendinopathy without tear.  A shoulder MRI was also done and the examiner noted that this did not demonstrate pathology of structures connected to the elbow.  

The Veteran reported an onset of hand/finger symptoms at the same time as elbow/forearm symptoms and shoulder symptoms.  Symptoms included weakness when grasping and tingling in the middle, ring, and pinky fingers.  There was tenderness along the ulnar margin of the fifth metacarpal and she occasionally wore a wrist splint.  X-ray reports of the right hand and wrist were normal.  The Veteran had pain residuals of her arthroscopic shoulder surgery in December 2007.  The examiner found that tenderness was present to palpation over the entire shoulder, infraspinatus, supraspinatus, scapular spine, latissimus, and sternocleidomastoid.

The examiner found that no pathology was diagnosed by examination, or radiography of the right hand; or by examination, radiography or MRI of the right wrist.  The examiner noted that common extensor tendinopathy without tear of the right elbow was consistent with tennis elbow by history and MRI.  There was a tiny enthesophyte at the coronoid process of uncertain clinical significance by plain radiography.    
The examiner checked the box indicating that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no pathology identified in the right hand or wrist and the right lateral epicondylitis appeared to have developed after discharge from service.  

The examiner again checked the box indicating that the claimed condition was less likely than not incurred in or caused by the claims in-service injury, event, or illness.  The examiner reasoned that lateral epicondylitis was a common condition.  The prior shoulder surgery was not an established cause of this condition.  The elbow pathology was more likely specific to the elbow.  The examiner reported that epicondylitis was rarely a permanent condition.  95% of cases responded to conservative treatment and the remaining 5% generally responded to surgery, although without any tear, and with a history of somatic dysfunction, there was little reason to consider surgery.  

On October 2013 VA examination, the same VA examiner, who provided the September 2011 opinion, found that the claimed right arm condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that by history, the right elbow/arm symptoms developed after time in service.  The examiner stated that regarding the causation and aggravation of a non-service connected condition, an opinion would require undue speculation.  There was not an established etiopathogenic relationship between rotator cuff tendinitis and the right elbow condition (common extensor tendinopathy without tear and small ulnar enthesophyte).  In addition, the small ulnar enthesophyte would be expected to be asymptomatic and the extensor tendinopathy was common, it is likely that it would have occurred, and been of the same intensity without the rotator cuff tendinitis.   In regards to a right hand/wrist disability, the examiner found that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that the while the Veteran had symptoms of pain in the right wrist/hand, no diagnosis for wrist/hand pathology was identified despite extensive work-up.  Therefore, there was no diagnosis regarding the exacerbation of symptoms of which the rotator cuff tendinitis could be held responsible.  

Overall, the Board notes that the July 2009 examiner failed to provide a reason as to why the right arm and hand disabilities were not directly related to service and lacks any probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, the opinions provided by one VA examiner in September 2011 and October 2013 are of little probative weight because, the opinions did not acknowledge or otherwise consider the Veteran's reports of painful elbow and wrist as well as numbness and tingling beginning in service.  The Veteran also reported that she had a popping sensation in the elbow.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Additionally, the opinions lack probative value, because they are premised on an inadequate rationale and an inaccurate report of the history.  Nieves-Rodriguez v. Peake, supra.  The September 2011 and October 2013 VA opinions were based on an inaccurate history as the examiner reasoned, in part, that that the Veteran's claimed right arm and hand conditions were not related to service because the right elbow/arm symptoms developed after service.  However, the Veteran's service treatment records including a March 2003 Report of Medical History, June 2003 separation Report of Medical History and Examination, as well as VA pre-discharge examination documented symptoms of pain, numbness, tingling, and a popping sensation in the elbow and/or wrist.  

The Veteran is competent to relate the right arm and hand symptoms she has experienced in service and since service.  38 C.F.R. § 3.159(a)(2).  She has been relatively consistent in reporting these symptoms since service.  Caluza v. Brown, 7 Vet. App. at 511 (consistency is a consideration for the Board).  The Veteran's contentions are supported by the service treatment records and post service treatment records.  The Board finds the appellant is credible on the issue of having these symptoms since service.  Her statements are assigned great weight.  Given this finding, the Board finds that the evidence regarding the claim for service connection for the claimed right arm and hand disability is at least in equipoise, despite the determination of the VA examiners.  The benefit of the doubt is afforded the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Relying on the service treatment records; June 2003 pre-discharge VA examination; post service-treatment records; positive symptoms found on July 2009, September 2011, and October 2013 VA examinations; the Veteran's credible reports; and the totality of the evidence, the Board finds that service connection is warranted for a right arm and hand disability


ORDER


Service connection for a right arm and hand disability is granted. 




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


